Citation Nr: 0607841	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  99-17 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
lower lobectomy with history of papilloma of the left lower 
lobe bronchus, atelectasis of the left lower lobe due to 
bronchial obstruction, empysema with residuals of pleural 
adhesions, chronic obstructive pulmonary disease (COPD), 
currently rated 60 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from November 1955 to 
April 1958.  He also had service in the National Guard 
Bureau.

This matter was initially before the Board of Veterans' 
Appeals (Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The case was remanded to the 
RO in September 2003 for additional development, which has 
been accomplished.  The case is now before the Board for 
further appellate consideration.  


FINDINGS OF FACTS

1.  The functional impairment caused by the veteran's service 
connected lung disability, and solely his service connected 
lung disability, is not manifested by FEV-1 less than 40 
percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

2.  The veteran's only service-connected disability of 
residuals of left lower lobectomy with history of papilloma 
of the left lower lobe bronchus, atelectasis of the left 
lower lobe due to bronchial obstruction, emphysema with 
residuals of pleural adhesions, COPD, rated 60 percent 
disabling, does not preclude him from securing or following 
substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of 
left lower lobectomy with history of papilloma of the left 
lower lobe bronchus, atelectasis of the left lower lobe due 
to bronchial obstruction, emphysema with residuals of pleural 
adhesions, COPD, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6600, 6603, 
6844 (2005). 

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.15, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The veteran's claim was received in August 1997, long before 
enactment of VCAA.  By means of letters dated in September 
2002 and February 2004, VA notified the appellant of all 
requirements of VCAA.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); 
Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2005).  

6844
Post-surgical residual (lobectomy, pneumonectomy, 
etc.).
General Rating Formula for Restrictive Lung Disease 
(diagnostic codes 6840 through 6845):
FEV-1 less than 40 percent of predicted value, 
or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less 
than 40 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient 
oxygen therapy
100
FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- 
to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit)
60
FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 
65-percent predicted
30
FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 
80-percent predicted
10
Or rate primary disorder.
Note (1): A 100-percent rating shall be assigned for pleurisy 
with empyema, with or without pleurocutaneous fistula, until 
resolved. 
Note (2): Following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.
Note (3): Gunshot wounds of the pleural cavity with bullet or 
missile retained in lung, pain or discomfort on exertion, or 
with scattered rales or some limitation of excursion of 
diaphragm or of lower chest expansion shall be rated at least 
20-percent disabling. Disabling injuries of shoulder girdle 
muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement. 
Involvement of Muscle Group XXI (DC 5321), however, will not 
be separately rated.
38 C.F.R. § 4.97, Diagnostic Code 6844 (2005).  

The medical evidence of record include both VA and private 
treatment and evaluation reports, as well as diagnostic tests 
such as pulmonary function tests (PFTs), cardiopulmonary 
exercise test (CPET), and echocardiograms.  Review of the 
pertinent records, to include March 1998 PFTs; March 1999 VA 
examination and PFTs; October 2002 VA evaluation, PFTs, and 
CPET; May 2004 VA examination and PFTs; PFTs conducted by the 
veteran's private physician; as well as private and VA 
treatment records, indicate that the criteria for a higher 
rating are not met.  VA PFTs in 1998 and 1999 detected no 
values that would have justified a higher rating.   The Board 
notes that the October 2002 CPET revealed that the maximum 
exercise capacity was 12.49 ml/kg/min oxygen consumption.  
The rating criteria indicate that a 100 percent rating is 
allowed if the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption.  However, this functional 
impairment was determined by the physician to be due to 
cardiovascular limitation. 

VA examination in May 2004 noted the CPET findings as well as 
findings on echocardiogram which showed normal left and right 
ventricular function.  It was noted that this suggested that 
the exercise limitation was due to cardiovascular 
deconditioning.  There was no evidence of a respiratory 
contribution to the veteran's exercise limitation or 
limitation attributable to his prior lobectomy.  

The Board also notes that the veteran underwent PFTs in May 
2004, which showed an FEV-1 value of 38 percent of predicted.  
This, however, is also not a representation of the functional 
impairment caused by the service-connected pulmonary disease.  
The May 2004 VA examination report noted that the restrictive 
lung disease by PFTs was probably due to a combination of the 
veteran's prior service-connected disorder and obesity.  
There was no evidence on chest x-ray or CPET of other 
pulmonary disease; no O2 desaturations on CPET; and per the 
CPET results the functional limitation was not due to 
respiratory disease, rather most likely a result of 
deconditioning.  Decrease in lung volumes over the past six 
years coincides with a more than 30 pound weight gain which 
was likely a significant factor.  The contribution of his 
prior lobectomy to his current exercise limitation was not 
greater than 60 percent.    

Comparing these PFT results to PFT results obtained in 
November 2003 by the veteran's private physician, A.C., M.D., 
it appears that the results obtained privately were actually 
better than those noted on VA tests.  

Thus, although the veteran's CPET results show that the 
maximum exercise capacity was less than 15, since the cause 
of this impairment is cardiovascular condition, versus the 
service connected lung condition, the Board finds that a 100 
percent rating cannot be granted based on the results of this 
tests.  

The evidence does not indicate that any of the other PFT 
values are within the range required for a total rating, or 
that he has cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, requires oxygen therapy, or has had 
episodes of acute respiratory failure, due to his service-
connected disorder. 

In addition, the Board finds that the evidence of record does 
not indicate that the veteran's service connected lung 
disability, the only service connected disability, renders 
him unemployable.  The record indicates that he has various 
nonservice-connected conditions and that his unemployability 
is primarily due to the nonservice connected disorders.  The 
veteran has reported having an eighth grade education, and 
having worked as a seaboard railroad trackman until 1985, 
when he retired.  He apparently retired due to a leg injury.  
He also worked as a cab driver in 1996.  He indicated that he 
stopped working as a cab driver due to diabetes, knee 
problems, back problems, prostate condition, and breathing 
problems.  

A review of the medical records indicates that the veteran 
has rather severe diabetes mellitus, with various 
complications.  An August 1999 letter from a VA physician 
notes that the veteran was under the physician's care for 
hypertension, diabetes mellitus complicated by neuropathy and 
diabetic foot ulcer, now healed, anemia of chronic disease, 
and emphysema.  The physician stated that the veteran's 
exercise tolerance was two blocks, having to stop secondary 
to shortness of breath per the veteran's history.  As 
previously mentioned, however, the veteran's functional 
limitation (as it relates to respiratory difficulties and 
shortness of breath) is not solely due to the veteran's 
service-connected disability.  Other nonservice-connected 
conditions contribute to this.  Based on the veteran's 
education, medical evaluations of record, to include the 
PFTs, and particularly in light of the May 2004 VA examiner's 
report regarding the likely cause of the functional 
limitations shown on CPET being cardiovascular 
deconditioning, it is the Board's conclusion that the 
veteran's service connected lung condition would not preclude 
him from sedentary employment.  Accordingly, entitlement to 
TDIU is denied. 



ORDER

1.  Entitlement to a rating in excess of 60 percent for 
residuals of left lower lobectomy with history of papilloma 
of the left lower lobe bronchus, atelectasis of the left 
lower lobe due to bronchial obstruction, empysema with 
residuals of pleural adhesions, chronic obstructive pulmonary 
disease (COPD), currently rated 60 percent disabling is 
denied.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) based on service-connected 
disabilities is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


